

 
 

--------------------------------------------------------------------------------

 

EXECUTION COPY
 
 
Operation Number 36384
 
SUBORDINATION DEED
 
among
 
BALYKSHY L.L.P.
 
CASPIAN REAL ESTATE LIMITED
 
CASPIAN SERVICES INC.
 
and
 
EUROPEAN BANK
 
FOR RECONSTRUCTION AND DEVELOPMENT
 
Dated 6 August 2008

LONDON • 114355.07



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
ARTICLE I DEFINITIONS AND INTERPRETATION 2
 
Section 1.01 Definitions. 2
 
Section 1.02 Interpretation, 6
 
ARTICLE II SUBORDINATION 7
 
Section 2.01 Subordination in Right of Payment. 7
 
Section 2.02 Subordination in Liquidation. 8
 
Section 2.03 Subordination on Enforcement of a Lien. 8
 
Section 2.04 Implementation of Sections 2.02 and 2.03. 8
 
Section 2.05 Turnover 9
 
Section 2.06 Subordinated Parties' Affirmative Covenants. 10
 
Section 2.07 Subordinated Parties' Negative Covenants. 11
 
Section 2.08 Waivers by the Subordinated Parties. 12
 
Section 2.09 Subordination Obligations of the Borrower. 13
 
Section 2.10 Actions by EBRD. 13
 
ARTICLE III NATURE OF THE OBLIGATIONS 14
 
Section 3.01 Continuing Obligations. 14
 
Section 3.02 Demands. 14
 
(i)

LONDON • 114355.07



 
 

--------------------------------------------------------------------------------

 

Section 3.03 Waiver of Defences. 15
 
Section 3.04 Other Circumstances 16
 
Section 3.05 Additional Security 17
 
Section 3.06 Bankruptcy or Liquidation 17
 
Section 3.07 Deed as Property of EBRD 17
 
Section 3.08 Receipt of Transaction Documents 18
 
Section 3.09 Release is Conditional 18
 
Section 3.10 Several Liability 18
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES 18
 
Section 4.01 Representations and Warranties of the Subordinated Parties. 18
 
Section 4.02 Representations and Warranties of the Borrower21
 
Section 4.03 Restatement of Representations and Warranties 22
 
Section 4.04 Reliance of EBRD. 22
 
ARTICLE V PAYMENTS 23
 
Section 5.01 Appropriation of Moneys 23
 
Section 5.02 Payments 23
 
Section 5.03 No Set-off. 24
 
Section 5.04 Taxes. 24

LONDON • 114355.07



 
 

--------------------------------------------------------------------------------

 

Section 5.05 Currency Indemnity. 24
 
Section 5.06 Certificate. 25
 
Section 5.07 Application of Payments. 25
 
Section 5.08 Default Interest. 26
 
Section 5.09 Set-off 26
 
ARTICLE VI MISCELLANEOUS 27
 
Section 6.01 Term of Deed 27
 
Section 6.02 Entire Agreement; Amendment and Waiver 27
 
Section 6.03 Borrower's Obligations 27
 
Section 6.04 Notices 27
 
Section 6.05 English Language 29
 
Section 6.06 Indemnities and Expenses 29
 
Section 6.07 Rights, Remedies and Waivers 29
 
Section 6.08 Governing Law 30
 
Section 6.09 Arbitration and Jurisdiction 30
 
Section 6.10 Privileges and Immunities of EBRD 31
 
Section 6.11 Waiver of Sovereign Immunity, 32
 
Section 6.12 Reliance 32
 
Section 6.13 Successors and Assigns 33

LONDON • 114355.07



 
 

--------------------------------------------------------------------------------

 

Section 6.14 Rights of Third Parties 33
 
Section 6.15 No Partnership or Agency 33
 
Section 6.16 Deed as property of EBRD 33
 
Section 6.17 Disclosure 34
 
Section 6.18 Severability 34
 
Section 6.19 Counterparts 34
 
Section 6.20 Survival 34
 
(iv)

LONDON • 114355.07



 
 

--------------------------------------------------------------------------------

 



 
among: „,„„
 
(1) BALYKSHY L.L.P., a limited liability partnership organised and existing
under the laws of the Republic of Kazakhstan with its registered address at 12
Murat Uskenbaev Street, Atash Village, Tupkaragan District, Mangistau Region,
the Republic of Kazakhstan (the "Borrower");
 
(2) CASPIAN REAL ESTATE LIMITED, a limited liability company organised and
existing under the laws of the British Virgin Islands, with its registered
address at Akara Building, 24 De Castro Street, Wickhams Cay 1, Road Town,
Tortola, British Virgin Islands (the "Shareholder");
 
(3) CASPIAN SERVICES INC., a corporation organized and existing under the laws
of the State of Nevada, United States of America and having its Principle
Executive Offices at 257 East 200 South, Suite 340, Salt Lake City, Utah, 84101,
United States of America (the "Sponsor" and, together with the Shareholder, the
"Subordinated Parties", and, each of them individually, a "Subordinated Party");
and
 
(4) EUROPEAN BANK FOR RECONSTRUCTION AND DEVELOPMENT, an international
organisation established by treaty ("EBRD").
 
RECITALS
 
WHEREAS:
 
(A)  
By way of a loan agreement dated 21 December 2006 between EBRD and the Borrower,
as amended by an amendment agreement dated on or about the date hereof, EBRD has
agreed to extend to the Borrower a loan in the total aggregate amount of thirty
two million Dollars (US$32,000,000) (the "Loan"), subject to the terms and
conditions set forth therein (as amended, restated, novated or supplemented from
time to time, the "Loan Agreement");

 
(B)  
The Sponsor owns one hundred per cent. (100%) of the issued and outstanding


LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

shares in the Shareholder;
 
(C)  
Following the EBRD investment, the Shareholder will own a seventy eight per
cent. (78%) participation interest in the Charter capital of the Borrower; and

 
(D)  
It is a condition of the first disbursement of the loan funds to the Borrower
under each Loan Agreement that the Subordinated Parties and the Borrower enter
into this Deed.

 
NOW, THEREFORE THIS DEED WITNESSES, and the parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS AND INTERPRETATION
 
Section 1.01 Definitions.
 
(a) Unless the context otherwise requires, capitalized terms not otherwise
defined in this Deed (including in the Recitals) shall have the respective
meanings given to them in the Loan Agreement.
 
(b) In this Deed, the following capitalized terms shall have the following
meanings:
 
"Affiliate" means in relation to any Party, a company, individual, corporation
or other legal entity that is controlled by, or controls such Party, including,
but not limited to:
 
(a)  
a company, corporation or other legal entity in which such Party holds, directly
or indirectly, shares carrying more than fifty per cent. (50%) of the voting
rights in such company, corporation or other legal entity; or

 
(b)  
a company, corporation or other legal entity holding, directly or indirectly,
shares carrying more than fifty per cent. (50%) of the voting rights in such
Party; or

 
(c)  
a company, corporation or other legal entity of which shares carrying 2


LONDON - 114355,07



 
 

--------------------------------------------------------------------------------

 

more than fifty per cent. (50%) of the voting rights in such company,
corporation or other legal entity are held, directly or indirectly, by a
company, corporation or other legal entity which also holds directly or
indirectly shares carrying more than fifty per cent. (50%) of the voting rights
in such Party; or
 
(d)  
an individual holding, directly or indirectly, shares carrying more than

 
 
fifty per cent. (50%) of the voting rights in such Party; or

 
(e)  
an individual holding a position in a board of directors, management

 
 
board or other corporate body of such Party;

 
"Authorisation" means any consent, registration, filing, agreement,
notarization, certificate, license, approval, permit, authority or exemption
from, by or with any Authority, whether given by express action or deemed given
by failure to act within any specified time period;
 
"Applicable Law" means all laws, ordinances, regulations, judgments, decrees,
decisions, writs, awards, orders, rules, directives, guidelines (to the extent
that such guidelines have the force of law or the compliance with which is in
accordance with general practice) and policies of any Authority, and
international treaties or any other agreements to which an Authority is a party,
to the extent applicable to the Borrower, the Subordinated Parties, its business
and financial operations or that otherwise relate to the subject matter thereof
or the exercise by EBRD of its rights under the Loan Agreement;
 
"Authority" means any national, supranational, regional or local government or
governmental, administrative, fiscal, judicial or government owned body,
department, commission, authority, tribunal, agency or entity or central bank
(or any person, whether or not government owned and howsoever constituted or
called, that exercise the functions of a central bank);
 
"Distribution" means (a) any payment of dividends of any kind, or (b) any other
distribution (whether in cash, securities or other property) with respect to any
classes of capital stock or other equity interest, or any proceeds of any kind
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the sale, redemption, conversion, retirement,
acquisition, cancellation or otherwise in respect of any equity interest, (c)
payment of any proceeds (whether in cash, securities

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

or other property) resulting from any exercise of any option, warrant or other
right to acquire any equity interest, whether now or hereafter outstanding, or
(d) any payment of the Subordinated Indebtedness;
 
"Kazakhstan" means the Republic of Kazakhstan;
 
"Relevant Jurisdiction" means any jurisdiction of which a Subordinated Party
becomes resident for the purpose of any Taxes;
 
"Senior Indebtedness" means any and all of the Borrower's obligations, whether
existing on the date hereof or arising after the date hereof, to make payments
of principal, interest, fees, charges, commissions, indemnities and other
amounts to EBRD under the Loan Agreement and the other Financing Agreements,
including:
 
(a)  
liabilities which EBRD acquires by purchase, assignment (by way of security or
otherwise), subrogation or otherwise;

 
(b)  
interest (including post-insolvency interest);

 
(c)  
any claim for damages or restitution;

 
(d)  
any further advances which may be made by EBRD to the Borrower under any
agreement expressed to be supplemental to any Financing Agreement, plus all
interest, fees and costs in connection therewith;

 
(e)  
any financing, novation, refunding, deferral or extension of any of the above
liabilities; and

 
(0any claim that EBRD may have against the Borrower following from any recovery
by any person of a payment or discharge in respect of those liabilities on
grounds of preference or otherwise;
 
"Subordinated Debt Document" means all present and future agreements, documents
or instruments evidencing, or otherwise setting out the terms and conditions of,
any Subordinated Indebtedness;
 
"Subordinated Indebtedness" means any and all of the Borrower's obligations,
whether existing on the date hereof or arising after the date hereof, to make
payments of whatever nature to the Subordinated Parties including, without
limitation, any and all of

LONDON • 114355.07



 
 

--------------------------------------------------------------------------------

 

the Borrower's obligations to make payments to the Subordinated Parties:
 
(a)  
of principal, interest (including default and post insolvency interest) and
other amounts under any Subordinated Debt Document;

 
(b)  
in respect of any other loan or advance of funds by the Subordinated Parties to
the Borrower, including made pursuant to the Completion and Performance
Guarantee;

 
(c)  
in respect of dividends, return of capital, redemption or any other Distribution
(direct or indirect) to the Subordinated Parties;

 
(d)  
in respect of any claim for damages or restitution;

 
(e)  
in respect of any claim against the Borrower following from any recovery by the
Borrower of a payment or discharge in respect of those liabilities on grounds of
preference or otherwise;

 
(f) in respect of any other liabilities of whatever nature which a Subordinated
Party acquires by purchase, assignment (by way of security or otherwise),
subrogation, recourse, reimbursement, indemnity, counter-indemnity or otherwise;
and
 
(g)in respect of other fees and costs attributable to the foregoing, but
excluding reimbursement to the Sponsor or its Affiliates of audited historical
Project Costs which constitute part of the Cash Equity amount as set out in
Section 2.01(e) of the Loan Agreement;
 
"Taxes" means any federal, regional, local, municipal and other tax, assessment,
duty or similar charge of any kind whatsoever levied by any Authority, including
any corporate franchise, income, sales, use, ad valorem, receipts, value added,
profits, license, withholding, payroll, employment, excise, property, customs,
net worth, capital gains, transfer, stamp, documentary, social security, social
fund, payroll, environmental and other tax, and including any interest,
penalties and additions imposed with respect to such amounts;
 
"Transaction Documents" means the Financing Agreements and the Project
Agreements;

LONDON-114355,07



 
 

--------------------------------------------------------------------------------

 

Section 1.02 Interpretation.
 
In this Deed, unless the context otherwise requires:
 
(a)  
each reference to "Subordinated Indebtedness" or "Senior Indebtedness" or
"Subordinated Debt Document", is deemed to include a reference to any part of
such indebtedness or document, and each reference to a "Subordinated Party" is
deemed to include any person (including an Affiliate) who agrees to become a
party to this Deed under Section 2.07(d) of this Deed;

 
(b)  
unless the context otherwise requires, words denoting the singular include the
plural and vice versa, words denoting gender include all gender, and words
denoting persons include natural persons, corporations, partnerships, joint
ventures, or trusts, unincorporated organisations, authorities or any other
entity whether acting in an individual, fiduciary or other capacity, and
references to a person include its successors and permitted assigns and/or
transferees;

 
(c)  
a reference to a specified Article, Section shall be construed as a reference to
that specified Article or Section of this Deed;

 
(d)  
a reference to an agreement includes any contract, concession, deed,
undertaking, instrument or other contractual arrangement, and any annexes,
exhibits, schedules thereto, and the side letters or other instruments issued in
connection therewith;

 
(e)  
a reference (i) to an amendment or to an agreement being amended includes a
supplement, variation, assignment, novation, restatement or re-enactment, and
(ii) to an agreement shall be construed as a reference to such agreement as it
may be amended, restated, supplemented or novated from time to time;

 
(0the headings and Table of Contents are inserted for convenience of reference
only and shall not affect the interpretation of this Deed;
 
(g)a Default is outstanding or continuing until it has been remedied or waived
by EBRD in writing;

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

(h)  
any reference to "law" means any law (including, any common or customary law)
and any treaty, constitution, statute, legislation, decree, normative act, rule,
regulation, judgment, order, writ, injunction, determination, award or other
legislative or administrative measure or judicial or arbitral decision in any
jurisdiction which has the force of law or the compliance with which is in
accordance with general practice in such jurisdiction;

 
(i)  
any reference to a provision of law, statute, rule or regulation is a reference
to that provision as from time to time amended or re-enacted;

 
the terms "include" and "including" shall be deemed to be followed by the words
"without limitation" where not so followed;
 
(k)the term "control" (including, with correlative meanings, the terms
"controlling", "controlled by" and "under common control with"), as used with
respect to any person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person, whether through ownership of voting securities, by contract or
otherwise;
 
(I)"the knowledge of the Borrower", "to the Borrower's knowledge", or "to the
best of the Borrower's knowledge" or similar expressions related to the
knowledge of the Borrower or of any other Subordinated Party shall always
include the best knowledge of such party after due and careful inquiry and
investigation; and
 
(m)all exhibits, supplements and amendments hereto shall form an integral part
of this Deed.
 
ARTICLE II
 
SUBORDINATION
 
Section 2.01 Subordination in Right of Payment.
 
The payment of all or any part of the Subordinated Indebtedness shall be
postponed and subordinated to the payment in full of the Senior Indebtedness and
no payments or other distributions whatsoever shall be made in respect of any
part of the Subordinated Indebtedness (including by way of set-off against
amounts owed by a Subordinated Party to the Borrower), and no property or assets
of the Borrower shall be applied to the purchase or other acquisition or
retirement of any part of the Subordinated Indebtedness, until the Senior
Indebtedness has been paid in full.
 
Section 2.02 Subordination in Liquidation.
 
In the event of any dissolution, winding up, liquidation, administration,
readjustment, reorganisation or other similar proceedings relating to the
Borrower or its property (whether voluntary or involuntary, whether partial or
complete, whether in bankruptcy, administration, insolvency or receivership or
upon an assignment for the benefit of creditors generally), the Senior
Indebtedness shall first be paid in full before the Subordinated Parties shall
be entitled to receive or retain any payment or distribution in respect of the
Subordinated Indebtedness.
 
Section 2.03 Subordination on Enforcement of a Lien.
 
Without prejudice to Section 2.09(v), in the event of the realization or
enforcement of any Lien relating to the Borrower or its property, the Senior
Indebtedness shall first be paid in full before the Subordinated Parties shall
be entitled to receive or retain any distribution in respect of the Subordinated
Indebtedness.
 
Section 2.04 Implementation of Sections 2.02 and 2.03.
 
In order to implement Sections 102 (Subordination in Liquidation) and 2.03
(Subordination on Enforcement of a Lien):
 
(a)  
all payments and distributions of any kind or character in respect of the
Subordinated Indebtedness to which any of the Subordinated Parties would be
entitled if the Subordinated Indebtedness were not subordinated, pursuant to
this Deed shall be made directly to EBRD;

 
(b)  
the Subordinated Parties shall promptly file a claim or claims, in the form
required in any relevant proceedings, for the full outstanding amount of the
Subordinated Indebtedness and shall use their best efforts to cause such claim
or claims to be approved and all payments and other


LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

distributions in respect thereof to be made directly to EBRD;
 
(c)each Subordinated Party hereby irrevocably agrees that EBRD may, in its sole
discretion, in the name of such Subordinated Party or otherwise, demand, sue
for, collect, receive and give receipt for any and all payments or distributions
and file, prove and vote or consent in any relevant proceedings with respect to
any and all claims of such Subordinated Party relating to the Subordinated
Indebtedness;
 
(d)EBRD may, and is irrevocably authorised on behalf of each Subordinated
 
Party to:
 
(i)  
claim, enforce and prove for the Subordinated Indebtedness;

 
(ii)  
file claims and proofs, give receipts and carry out all such proceedings and do
all such things as EBRD sees fit to recover the Subordinated Indebtedness; and

 
(iii)  
receive all payments and other distributions on account of the Subordinated
Indebtedness for application towards the Senior Indebtedness until the Senior
Indebtedness has been irrevocably paid and discharged in full; and

 
(e)the trustee in bankruptcy, liquidator, assignee or other person distributing
the assets of the Borrower or its proceeds is directed (and each Subordinated
Party shall so direct such trustee, liquidator, assignee or any other person) to
pay distributions on the Subordinated Indebtedness directly to EBRD for
application towards the Senior Indebtedness until the Senior Indebtedness is
irrevocably paid and discharged in full. Each Subordinated Party will give all
such notices and do all such things as EBRD may direct to give effect to this
provision.
 
Section 2.05 Turnover
 
(a)In the event that any Subordinated Party receives any payment or other
Distribution of any kind or character from the Borrower or from any other source
whatsoever in respect of any part of the Subordinated Indebtedness, other than
as expressly permitted by the terms of this Deed,

LONDON • 114355.07



 
 

--------------------------------------------------------------------------------

 

such payment or other Distribution shall be received by such Subordinated Party
in trust for EBRD and the Subordinated Party shall promptly turn over such
payment or other Distribution to EBRD.
 
(b)  
If, for any reason, a trust in favour of; or a holding of property for, EBRD
under this Deed is invalid or unenforceable or is deemed invalid or
unenfbrceable, the Subordinated Party concerned, and in any event, each of the
Sponsor and the Shareholder, shall pay and deliver to EBRD an amount equal to
the payment, receipt or recovery in cash which the Subordinated Party would
otherwise have been bound to hold in trust for, or as property of, EBRD.

 
(c)  
In the event that the Sponsor, the Shareholder or any Subsidiary of the Sponsor
which accedes to this Deed as a Subordinated Party receives any payment or other
Distribution of any kind or character from the Borrower or from any other source
whatsoever in respect of any part of the Subordinated Indebtedness, other than
as expressly permitted by the terms of this Deed, such payment or other
Distribution shall promptly be paid to EBRD by the relevant Subordinated Party.

 
Section 2.06 Subordinated Parties' Affirmative Covenants. (a)Each Subordinated
Party shall, from time to time:
 
(1)promptly notify EBRD of the issuance of any promissory note or
 
other instrument to evidence the Subordinated Indebtedness or any part thereof;
 
(ii)  
upon request by EBRD, cause any part of the Subordinated Indebtedness which is
not evidenced by a promissory note or other instrument of the Borrower to be so
evidenced;

 
(iii)  
cause to be clearly inserted in any promissory note or other instrument which at
any time evidences any part of the Subordinated Indebtedness a statement to the
effect that the payment thereof is subordinated in accordance with the terms of
this Deed;


LONDON • 114355.07



 
 

--------------------------------------------------------------------------------

 

(iv)  
mark its books and records (including a published balance sheet or financial
statements) and cause the Borrower to mark its books and records, so as to
clearly indicate that the Subordinated Indebtedness is subordinated in
accordance with the terms of this Deed; and

 
(v)  
execute such further documents or instruments and take such further action as
EBRD may reasonably from time to time request to carry out the intent of this
Deed.

 
(b)Each of the Subordinated Parties unconditionally and irrevocably undertakes
to EBRD that it shall not accept from the Borrower any Distribution other than
as permitted by, and strictly in accordance with, Sections 2.01 (Subordination
in Right of Payment), 2.02 (Subordination in Liquidation), 2.03 (Subordination
on Enforcement of a Lien) of this Deed and Section 6.01 (Dividends) of the Loan
Agreement.
 
Section 2.07 Subordinated Parties' Negative Covenants.
 
(a)Each Subordinated Party shall not without the prior written consent of EBRD:
 
(i)  
require or accept any prepayment or accelerated payment or repayment in respect
of any part of the Subordinated Indebtedness, except as may be required under
Section 2.02 (Subordination in Liquidation);

 
(ii)  
cancel, waive, forgive, transfer or assign, or attempt to enforce or collect, or
subordinate to any indebtedness other than the Senior Indebtedness, any part of
the Subordinated Indebtedness or any rights in respect thereof;

 
(iii)  
commence, pursue or participate in any judicial proceedings or take any other
action to enforce any obligations of the Borrower under the Subordinated Debt
Documents;

 
(iv)  
agree to or permit any amendment to, or termination of, the Subordinated Debt
Documents (except to the extent expressly


LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

permitted under the Financing Agreements, and provided that no amendment will
have the effect of increasing or accelerating the liability of the Borrower to
the Subordinated Parties);
 
(v)  
take any collateral security for any part of the Subordinated Indebtedness,
unless and to the extent expressly permitted under the Loan Agreement; or

 
(vi)  
commence, or join with any other creditor in commencing, any bankruptcy,
reorganisation or insolvency proceedings with respect to the Borrower.

 
(b)  
During the term of this Deed, no Subordinated Party will, by virtue of any
payment or performance by it under this Deed or otherwise, be subrogated to any
claims of EBRD or be entitled to any right of contribution or indemnity and
shall not claim, rank, prove or vote as a creditor of the Borrower or any other
person in competition with EBRD or any person acting on behalf of EBRD (subject
to Section 2.02 (Subordination in Liquidation)).

 
(c)  
No Subordinated Party shall have any claim or remedy against the Borrower or
EBRD by reason that any transaction entered into by or among EBRD and the
Borrower violates the terms of a Subordinated Debt Document and no Subordinated
Party may object to any such transaction by reason of any provision of such
document.

 
(d)  
Each of the Subordinated Parties hereby irrevocably and unconditionally
undertakes to EBRD that it shall not permit or otherwise consent or agree to the
Borrower incurring any Debt in favour of any Affiliate of that Subordinated
Party, unless such Affiliate (i) has become a party to this Deed and has agreed
to be bound by the provisions of Article II (Subordination) and (ii) where such
Debt is Financial Debt, it is of a type which is permitted pursuant to Section
6.04 (Financial Debt) of the Loan Agreement.

 
Section 2.08 Waivers by the Subordinated Parties.
 
The Subordinated Parties hereby waive notice of non-payment of all or any part

LONDON • 114355.07



 
 

--------------------------------------------------------------------------------

 

of the Senior Indebtedness and all diligence in collection or protection of or
realisation upon the Senior Indebtedness or any part thereof or any security
therefor.
 
Section 2.09 Subordination Obligations of the Borrower.
 
The Borrower undertakes to EBRD that it shall not, during the term of this Deed,
except as EBRD has previously consented in writing:
 
(i)  
subject to Section 2.02 (Subordination in Liquidation), pay or repay, or make
any Distribution in respect of, or purchase or acquire, any of the Subordinated
Indebtedness in cash or in property or securities;

 
(ii)  
discharge any of the Subordinated Indebtedness by set-off;

 
(iii)  
create or permit to subsist any Liens over any of its assets for any of the
Subordinated Indebtedness (except for Permitted Liens);

 
(iv)  
amend, vary, waive or release any term of any Subordinated Debt Document which
has the effect of accelerating or increasing payments thereunder (but without
prejudice to the right of the Borrower to otherwise amend any Subordinated Debt
Document to the extent expressly permitted under the Financing Agreements);

 
(v)  
incur any other Debt from any Subordinated Party, their Affiliates or any other
person, unless and until (A) such Affiliate of a Subordinated Party becomes a
party to this Deed and agrees to be bound by the provisions of this Deed and (B)
where such Debt is Financial Debt, it is of a type which is permitted pursuant
to Section 6.04 (Financial Debt) of the Loan Agreement; or

 
(vi)  
take or omit to take an action whereby the subordination under this Deed may be
impaired.

 
Section 2.10 Actions by EBRD,
 
EBRD may, from time to time, whether before or after any discontinuance of this
Deed, in its sole discretion and without notice to any Subordinated Party, take
any

LONDON - 114355,07



 
 

--------------------------------------------------------------------------------

 

or all of the following actions:
 
(a)  
retain or obtain a security interest in any property to secure any part of

 
 
the Senior Indebtedness;

 
(b)  
retain or obtain the primary or secondary obligation of any obligor or

 
 
obligors with respect to any part of the Senior Indebtedness;

 
(c)  
extend or renew for one or more periods (whether or not longer than the

 
 
original period), alter or exchange any part of the Senior Indebtedness or
release or compromise any obligation of any nature of any obligor with respect
to any part of the Senior Indebtedness; and

 
(d)  
release its security interest in, or surrender, release or permit any

 
 
substitution or exchange for, all or any part of any property securing any part
of the Senior Indebtedness or extend or renew for one or more periods (whether
or not longer than the original period), or release, compromise, alter or
exchange, any obligations of any nature of any obligor with respect to any such
property.

 
ARTICLE III NATURE OF THE OBLIGATIONS
 
Section 3.01 Continuing Obligations.
 
The obligations of each of the Subordinated Parties under this Deed are direct,
irrevocable and unconditional and such obligations and the security constituted
by this Deed shall continue in full force and effect during the term hereof.
 
Section 3,02 Demands.
 
Demands under this Deed may be made from time to time, and the liabilities and
obligations of any of the Subordinated Parties under this Deed may be enforced,
irrespective of:

LONDON 114355.07



 
 

--------------------------------------------------------------------------------

 

(a)  
whether any demands, steps or proceedings are being or have been made

 
or taken against the Borrower or any third party; or

 
(b)  
whether or in whichever order any security to which EBRD may be

 
 
entitled in respect of the Senior Indebtedness and the other obligations
guaranteed or undertaken hereunder is enforced.

 
Section 3.03 Waiver of Defences.
 
Each of the Subordinated Parties' and Borrower's obligations under this Deed and
the security constituted by this Deed shall not be affected or impaired by any
act, omission, circumstance, matter or thing whatsoever, whether or not known to
such Subordinated Party or the Borrower, which, but for this provision, would
reduce, release or prejudice any of its obligations under this Deed or which
might otherwise constitute a legal or equitable discharge or defence of a surety
or a guarantor, including:
 
(a)  
any time, waiver, composition, forbearance or concession given to any of the
Subordinated Parties, the Borrower or any other person;

 
(b)  
any assertion of or failure to assert, or delay in asserting, any right, power
or remedy against any of the Subordinated Parties, the Borrower or any other
person, or in respect of any security for the Senior Indebtedness;

 
(c)  
any taking, holding, reviewing, exchanging, varying, releasing, waiving or
omitting to take, perfect or enforce any rights, remedies or security against or
granted by any of the Subordinated Parties, or any other person;

 
(d)  
any amplification, amendment, variation (including of rates of interest,
commission, fees or charges) or replacement of the provisions of any Financing
Agreement or of any other agreement between EBRD and the Borrower;

 
(e)  
any failure of the Borrower or any of the Subordinated Parties to comply with
any requirement of any Applicable Law or Authorisation;

 
(f)  
the dissolution, winding up, liquidation, reorganisation or other alteration of
the legal status, structure, constitution or composition of any of the


LONDON 114355.07



 
 

--------------------------------------------------------------------------------

 

Subordinated Parties;
 
(g)  
any purported or actual assignment of any of the Senior Indebtedness or

 
 
any of the Financing Agreements by EBRD to any other party;

 
(h)  
any act or omission by EBRD, or any person other than EBRD, with

 
 
respect to any rights, powers or remedies of such parties against the Borrower
or any of the Subordination Parties under any of the other Financing Agreements;

 
(i)  
any of the Financing Agreements being in whole or in part illegal, void,

 
 
voidable, avoided, invalid, unenforceable, or non-binding, completed or
perfected, or otherwise of limited force and effect, or the failure by EBRD to
take any guarantee, indemnity or other assurance against loss or security; or

 
(i)any other circumstance howsoever caused or arising and whether or not similar
to any of the foregoing (other than payment in full of the Senior Indebtedness
by the Borrower or the Sponsor in accordance with the Financing Agreements)
which might otherwise constitute a legal or equitable discharge or defence of a
surety or guarantor.
 
Section 3.04 Other Circumstances
 
Without limiting Section 3.03 (Waiver of Defenses), each Subordinated Party's
and the Borrower's liability under this Deed shall not be affected, nor shall
the security constituted by this Deed be diminished or discharged, by any of the
following:
 
(a)  
the absence of or any defective, excessive or irregular exercise of the powers
of the Borrower, including lack of authority of any person purporting to be
acting for the Borrower;

 
(b)  
any security given or payment made to EBRD by the Borrower, or any other person,
being avoided or reduced under any law (English or foreign) relating to
bankruptcy, liquidation or analogous circumstances in force from time to time;

 
(c)  
any compromise or arrangement affecting the Borrower under Part I or Part VIII
of the Insolvency Act 1986 or section 425 of the Companies


LONDON 114355.07



 
 

--------------------------------------------------------------------------------

 

Act 1985 or any analogous foreign law;
 
(d)  
the existence or non-existence of any document (other than this Deed) or any
fact, circumstance or mistake (whether or not known to any of the Subordinated
Parties, the Borrower, EBRD, or any other person) or the construction or
interpretation of any document, fact or circumstance which could or might at
common law or in equity make any of the Senior Indebtedness or any part thereof
void, invalid, voidable or unenforceable; or

 
(e)  
anything which would not have released or reduced the liability of such
Subordinated Party hereunder had it been a principal debtor instead of a
guarantor or by anything done or omitted which but for this provision might
operate to exonerate such Subordinated Party.

 
Section 3.05 Additional Security
 
The obligations of each Subordinated Party and the Borrower under this Deed and
the security constituted by this Deed are in addition to and shall not be
prejudiced by any collateral, warranty, guarantee or other security held by
EBRD.
 
Section 3.06 Bankruptcy or Liquidation
 
If any Subordinated Party or the Borrower becomes bankrupt, enters into a
composition or makes any arrangement with its creditors, or is dissolved,
liquidated or wound up (such party, for the purposes of this Section, referred
to as the "Insolvent Obligor"), none of the other Subordinated Parties (and the
Borrower as applicable) shall claim, rank, prove or vote as a creditor of the
Insolvent Obligor or its estate in competition with EBRD in respect of any
amounts owing to a Subordinated Party (or the Borrower) by such Insolvent
Obligor on any account whatsoever, but instead shall give EBRD the benefit of
any such proof and of all amounts to be received in respect of that proof until
all Senior Indebtedness has been fully paid.
 
Section 3.07 Deed as Property of EBRD
 
This Deed and the security constituted by this Deed is and will remain the
property of EBRD after any release, settlement, discharge or arrangement
relating to the Subordinated Parties' liability under this Deed.

LONDON • 114355.07



 
 

--------------------------------------------------------------------------------

 

Section 3.08 Receipt of Transaction Documents
 
Each of the Subordinated Parties acknowledges having received copies of the
Transaction Documents and confirms its acceptance of the provisions set forth
therein.
 
Section 3.09 Release is Conditional
 
Any release, settlement, discharge or arrangement relating to any Subordinated
Party's liability under this Deed shall be conditional upon no payment,
assurance or security received by EBRD in respect of the Senior Indebtedness
being avoided or reduced under any law (English or foreign) relating to
insolvency or analogous circumstances in force from time to time and EBRD may
after any such avoidance or reduction exercise all or any of its rights under
this Deed and/or any other rights which it would have been entitled to exercise
but for such release, settlement, discharge or arrangement.
 
Section 3.10 Several Liability
 
Unless otherwise stated in this Deed, the obligations of the Subordinated
Parties hereunder are several and not joint except that the obligations of the
Subordinated Parties, where one such party is a wholly-owned Subsidiary of the
other, shall be joint and several.
 
ARTICLE IV REPRESENTATIONS AND WARRANTIES
 
Section 4.01 Representations and Warranties of the Subordinated Parties.
 
Each of the Subordinated Parties hereby represents and warrants as of itself to
EBRD that:
 
(a)(i) it is duly constituted, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated or established, (ii) it is
not subject to any insolvency, bankruptcy, liquidation or analogous proceedings,
(iii) no receiver, manager, trustee, custodian, administrator or analogous
officer has been appointed in respect of any part of its property, undertaking
or assets and (iv) it has the appropriate

LONDON • 114355.07



 
 

--------------------------------------------------------------------------------

 

power and authority to own its property and assets, to carry on its business as
presently conducted and to enter into and perform its obligations under this
Deed;
 
(b) this Deed has been duly authorised and executed by all necessary action on
its part (including by all necessary or advisable corporate, creditors' and
shareholders' actions, approvals and consents) and constitutes its valid and
legally binding obligation, enforceable in accordance with its terms except for
(i) the principle that equitable remedies are awarded at the discretion of the
courts; (ii) the limitation on enforcement of Applicable Laws relating to
insolvency, liquidation, reorganization, court schemes, moratoria,
administration and other Applicable Laws affecting the rights of creditors;
(iii) the time barring of claims; and (iv) similar rights and principles;
 
(c)the execution and delivery of this Deed and the compliance with the terms
hereof:
 
(i)  
will not result in violation of its Charter or any provision

 
 
contained in any Applicable Law;

 
(ii)  
will not conflict with or result in the breach of any provision of, or

 
 
require any consent under, or result in the imposition of any Lien under, any
agreement or instrument to which it is a party or by which it or any of its
assets is bound; and

 
(iii)  
will not constitute a default or an event which, with the giving of notice, the
passage of time or the making of any determination, or any combination thereof,
would constitute a default under any such agreement or instrument which would or
is likely to have a material adverse effect on the ability of each Subordinated
Party to perform any of its obligations under this Deed or affect the validity
or enforceability hereof and/or raise integrity and/or reputational issues for
EBRD as reasonably determined by it;

 
(d)all Authorisations required for the execution and delivery of this Deed and
compliance with its terms have been duly obtained or granted and are in full
force and effect;
 
(e)neither it nor any of its property enjoys any right of immunity from set-off,
suit or execution in respect of its assets or its obligations under this Deed;

LONDON • 114355.07



 
 

--------------------------------------------------------------------------------

 

(f) no document it has furnished to EBRD pursuant to this Deed or the other
Financing Agreements or in connection with the negotiation, preparation or
execution of the Financing Agreements or any Disbursement contained, as at the
date furnished, any untrue statement of a material fact or omitted, as of the
date furnished, to state a material fact necessary in order to make the
statements therein not materially misleading as at the date thereof. The
information submitted to EBRD by the relevant Subordinated Party in connection
with the Loan is true and correct contains no untrue or materially misleading
statement and does not omit any material fact necessary to make the statements
therein not untrue or not materially misleading;
 
(g) no Event of Default or Potential Event of Default has occurred and is
continuing or will occur upon its execution and delivery of this Deed. No event
has occurred or is continuing that constitutes a default or, with the giving of
notice, the passage of time or the making of any determination, or any
combination thereof, would constitute a default under this Deed or under any
agreement or instrument evidencing any indebtedness of that Subordinated Party
which gives the holder thereof the right to accelerate payment of such
indebtedness prior to its scheduled maturity, and no such event will occur upon
its execution, delivery or performance of this Deed;
 
(h) it is not engaged in, or, to its respective knowledge, threatened by, any
litigation, arbitration or administrative proceeding, the outcome of which might
have a material adverse effect on the ability of such Subordinated Party to
perform any of its obligations under this Deed or affect the validity or
enforceability hereof;
 
(i) it is not necessary or desirable that this Deed be filed, recorded or
enrolled with any court or other authority in England, the Republic of
Kazakhstan, the British Virgin Islands, the United States of America or any
other jurisdiction or that any stamp, registration or similar tax be paid on or
in relation to this Deed, save to the extent that Section 2.05 (a) may be
regarded as constituting a charge and, thus, should be registered against any
Subordinated Party, on the Slavenburg register maintained by the Companies
Registry;
 
(j) the Subordinated Indebtedness is capable of being subordinated as
contemplated by this Deed;
 
(k) the Subordinated Parties are the sole legal and beneficial owners of all of
the rights related to the Subordinated Indebtedness (free of any Liens), subject
only to

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

the terms of this Deed;
 
(1)there are no agreements, arrangements, provisions, stipulations, conditions,
rights or any other circumstances known to the Subordinated Parties that may in
any way adversely affect the Subordinated Indebtedness or rights of the
Subordinated Parties with respect thereto (other than as contemplated in this
Deed);
 
(m) no liability of whatever nature shall attach to EBRD by reason of such
Subordinated Party subordinating the Subordinated Indebtedness provided for
hereunder; and
 
(n) the copy of each Subordinated Debt Document delivered to EBRD by such
Subordinated Party in connection with this Deed is a true and complete copy.
 
 
Section 4.02 Representations and Warranties of the Borrower The Borrower
represents and warrants to EBRD that:

 
(a) it has full corporate power and authority to enter into, and perform its
obligations under, this Deed, and this Deed has been duly authorised (including
by all necessary or advisable corporate, creditors' and shareholders' actions,
approvals and consents) and executed by it and constitutes its valid and legally
binding obligation, enforceable in accordance with its terms;
 
(b) the execution and delivery of this Deed and the compliance with the terms
hereof:
 
(i)  
will not result in violation of the Borrower's Charter or any

 
 
provision contained in any Applicable Law;

 
(ii)  
will not conflict with or result in the breach of any provision of or

 
 
require any consent under, or result in the imposition of any Lien under, any
agreement or instrument to which it is a party or by which it or any of its
assets is bound; and

 
(iii)  
will not constitute a default or an event which, with the giving of notice, the
passage of time or the making of any determination, or any combination thereof,
would constitute a default under any such agreement or instrument;


LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

(c) no Authorisations are required for the due execution, delivery or
performance by the Borrower of this Deed, or the validity or enforceability
hereof, except as specified in Section 2.03(c) (Governmental Authorisations) of
the Loan Agreement.
 
Section 4.03 Restatement of Representations and Warranties
 
Any representation or warranty given hereunder which specifies that such
representation and warranty is provided hereunder "as of the date of this
Agreement" shall only be given on the date of this Agreement and shall not be
deemed to be repeated hereafter in connection with any Disbursement made
pursuant to this Agreement. In respect of all other representations and
warranties provided in this Article IV, such representations and warranties
shall be deemed to be repeated on submission of each Disbursement request, on
each Disbursement date and on each Interest Payment Date.
 
Section 4.04 Reliance of EBRD.
 
(a) Each of the Subordinated Parties acknowledges that it makes its
representations in Section 4.01 (Representations and Warranties of the
Subordinated Parties) and the Borrower acknowledges that it makes the
representations in Section 4,02 (Representations and Warranties of the Borrower)
with the intention of inducing EBRD to enter into this Deed and the other
Financing Agreements and that EBRD enter into this Deed and the other Financing
Agreements on the basis of and in full reliance on, each of such
representations.
 
(b) Each of the Borrower and the Subordinated Parties, as applicable, warrants
to EBRD that each of such representations made by it is true and correct in all
material respects as of the date of this Deed and, having regard to the
circumstances then existing, will be true and correct on the date of any
application for a Disbursement under the Loan Agreement, and on the date of each
Disbursement under the Loan Agreement and that the Borrower and the Subordinated
Parties have no knowledge of any additional facts or matters the omission of
which makes or would make any of such representations materially misleading when
made.

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

ARTICLE V PAYMENTS
 
Section 5.01 Appropriation of Moneys.
 
Until all of the Senior Indebtedness has been unconditionally and irrevocably
paid in full, EBRD (or any trustee, agent or other person acting on its behalf)
may:
 
(a)  
refrain from applying or enforcing any other monies, security or rights held or
received by EBRD (or any trustee, agent or other person) in respect of the
Senior Indebtedness, or apply and enforce the same in such manner and order as
it sees fit (whether against the Senior Indebtedness or otherwise) and none of
the Subordinated Parties or the Borrower shall be entitled to the benefit of the
same; and

 
(b)  
hold and keep for such time as it thinks prudent any monies received,

 
 
recovered or realised under this Deed to the credit either of the appropriate
Subordinated Party or such other person or persons as it believes fit or in an
interest bearing suspense account or securities realised account, without any
obligation in the meantime to apply such monies in or towards discharge of any
of the Senior Indebtedness.

 
Section 5.02 Payments.
 
The following provisions shall apply to the making of payments under this Deed:
 
(a)  
all payments by any of the Subordinated Parties under this Deed to the Borrower
or to EBRD shall be made to such account and at such office or bank as EBRD may
notify to the Subordinated Parties; and

 
(b)  
all payments by any of the Subordinated Parties to the Borrower or EBRD shall be
made for value on the due date at such times and in the Loan Currency.


LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

Section 5.03 No Set-off.
 
All payments which any of the Subordinated Parties are required to make under
this Deed shall be made without any set-off, counterclaim or condition.
 
Section 5.04 Taxes.
 
(a) Each of the Subordinated Parties shall pay or cause to be paid all Taxes on
or in connection with the payment by it (but without prejudice to Section 3.10
(Several Liability)) of any and all amounts due under this Deed that are now or
in the future levied or imposed by any Authority of the United Kingdom or any
other Relevant Jurisdiction or by any organisation of which the United Kingdom
or any other Relevant Jurisdiction is a member or any jurisdiction through or
out of which a payment is made;
 
(b) All payments of principal, interest, fees and other amounts due under this
Deed shall be made without deduction for or on account of any Taxes;
 
(c) If a Subordinated Party is prevented by operation of Applicable Law or
otherwise from making or causing to be made those payments without deduction,
the principal or (as the case may be) interest, fees or other amounts due under
this Deed shall be increased to such amount as may be necessary so that (i) EBRD
receives the full amount it would have received (taking into account any Taxes
payable on amounts payable by the Subordinated Party under this subsection) had
those payments been made without such deduction; and
 
(d) If Section 5.04(c) applies and EBRD so requests, the relevant Subordinated
Party shall deliver to EBRD official tax receipts evidencing payment (or
certified copies of them) within thirty (30) days of the date of such request.
 
Section 5.05 Currency Indemnity.
 
(a) The tender or payment of any amount payable under this Deed (whether or not
by recovery under a judgment) in any currency other than the Loan Currency shall
not novate, discharge or satisfy the obligation of the Subordinated Party to pay
in the Loan Currency all amounts payable under this Deed.
 
(b) The Subordinated Parties shall indemnify EBRD against any losses resulting
from a payment being received or an order or judgment being given under this
Deed in any currency other than the Loan Currency or any place other than the
account

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

specified pursuant to Section 5.02 (Payments). The Subordinated Parties shall,
as a separate obligation, pay such additional amount as is necessary to enable
EBRD to receive, after conversion to the Loan Currency at a market rate and
transfer to that account, the full amount due to EBRD under this Deed in the
Loan Currency and in the account specified in Section 5.02 (Payments).
 
(c) Notwithstanding the provisions of Section 5.02 (Payments) and Section
5.05(a), EBRD may require any Subordinated Party to pay (or reimburse EBRD) for
any Taxes, fees, costs, expenses and other amounts payable under Section 5.04
(Taxes) and Section 6.06 (Indemnity and Expenses) in the currency in which they
are payable, if other than the Loan Currency.
 
Section 5.06 Certificate.
 
A certificate by any officer of EBRD specifying amounts due and payable under or
in connection with any of the provisions of this Deed, together with any
relevant calculations supporting the amounts set out in such certificate as
being due and payable, shall, in the absence of manifest error, be conclusive
and binding on the Subordinated Parties and the Borrower.
 
Section 5.07 Application of Payments.
 
(a) EBRD may apply any amounts received by it or recovered under any Financing
Agreement and/or this Deed in any manner and for such purposes in respect of the
Senior Indebtedness as EBRD in its sole discretion determines, notwithstanding
any instruction that any of the Subordinated Parties or the Borrower may give to
the contrary.
 
(b) Without prejudice to Section 5.07(a), all payments and distributions
received by EBRD in respect of the Subordinated Indebtedness, to the extent
received in or converted into cash, may be applied by EBRD first to the payment
of any and all expenses (including legal fees and expenses) paid or incurred by
EBRD in good faith in enforcing this Deed or in endeavouring to collect or
realise upon any part of the Subordinated Indebtedness or any security therefor,
and any balance thereof shall, solely as between each Subordinated Party and
EBRD, be applied by EBRD, in such order of application as EBRD may from time to
time select, towards the payment of the Senior Indebtedness remaining unpaid;
provided, however, that, as between the Borrower and its creditors, no such
payments or distributions of any kind or character shall be deemed

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

to be payments or distributions in respect of the Senior Indebtedness and,
notwithstanding any such payments or distributions received by EBRD in respect
of the Subordinated Indebtedness and so applied by EBRD toward the payment of
the Senior Indebtedness, each Subordinated Party shall be subrogated to the then
existing rights of EBRD, if any, in respect of the Senior Indebtedness only at
such time as this Deed shall have been terminated as provided for in Section
6.01 (Term of Deed).
 
Section 5.08 Default Interest.
 
(a) Without prejudice to any other rights or remedies of EBRD under this Deed or
any other Financing Agreement, any other agreement or instrument or by
Applicable Law, if any of the Subordinated Parties fails to pay any amount
payable by it under this Deed, such Subordinated Party shall forthwith on demand
by EBRD pay interest on such overdue amount from and including the due date up
to the date of actual payment (as well after as before judgment) at the rate per
annum which is equal to two per cent. (2%) plus the higher of the interest rates
in effect immediately before the due date under the Loan Agreement.
 
(b) Interest at the rate referred to in Section 5.08(a) shall accrue from the
date on which payment of the relevant overdue amount became due until the date
of actual payment of that amount and shall become payable on demand or, if not
demanded, on each Interest Payment Date falling after such overdue amount became
due.
 
(c) Without prejudice to Section 5.08(a), EBRD will not be entitled to "double
recovery" of default interest in respect of the same overdue amount from more
than one Subordinated Party.
 
Section 5.09 Set-off.
 
EBRD shall be entitled at any time and from time to time without notice (both
before and after demand) to set off any liability of the Subordinated Parties to
EBRD under this Deed (whether actual or contingent, present or future) against
any liability of EBRD to the Subordinated Parties, (whether actual or
contingent, present or future). If any such set-off shall be of one currency
against another, the amount of EBRD's liability extinguished by such set-off
shall be treated as an amount received by EBRD in the currency of such liability
for the purposes of Section 5.05(b).

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

ARTICLE VI MISCELLANEOUS 
 
Section 6.01 Term of Deed.
 
This Deed shall continue in full force until full and irrevocable discharge of
the Senior Indebtedness pursuant to the terms of the Financing Agreements but
without prejudice to Section 3.09 (Release is Conditional).
 
Section 6.02 Entire Agreement; Amendment and Waiver
 
This Deed and each of the other Financing Agreements and any other documents
referred to herein or therein constitute the entire obligations of the parties
hereto with respect to the subject matter hereof and shall supersede any prior
expressions of intent or understandings with respect to this transaction. Any
amendment to, or waiver by EBRD of any of the terms or conditions of, or consent
given by EBRD under, this Deed (including, without liniitation, under this
Section 6.02) shall be in writing, signed by EBRD and, in the case of an
amendment, by the Subordinated Parties and the Borrower.
 
Section 6.03 Borrower's Obligations
 
The Borrower agrees to be bound by the terms and provisions of this Deed, to
make no payments or distributions contrary to the terms and provisions hereof
and to do every other act and thing necessary or appropriate to carry out such
terms and provisions.
 
Section 6.04 Notices
 
Any notice, application or other communication to be given or made under this
Deed shall be in writing. Except as otherwise provided in this Deed, such
notice, application or other communication shall be deemed to have been duly
given or made when it is delivered by hand, airmail or facsimile transmission to
the party to which it is required or permitted to be given or made at such
party's address specified below or at such other address as such party
designates by notice to the party giving or making such notice, application or
other communication.

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

For the Borrower:
 
Balykshy L.L.P.
3rd Floor
174B Furmanov Street Almaty
Republic of Kazakhstan
Attention:Paul A. Roberts, Director
Fax: +7 (327) 272 8450
 
For the Shareholder:
 
Caspian Real Estate Limited
3'd Floor, 174B Furmanov Street Almaty
Republic of Kazakhstan
Attention:Paul A. Roberts
Fax: +7 (327) 272 8450
 
For the Sponsor:
 
Caspian Services Inc.
29/6 Satpaev Avenue, 9th Floor Almaty
Republic of Kazakhstan
Attention:Laird Garrard, CEO & President
Fax: +7 (327) 250 84 79
 
For EBRD:
 
European Bank for Reconstruction and Development
One Exchange Square
London EC2A 2J-1\1
United Kingdom
Attention:Operation Administration Unit

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

Fax: +44 20 7338 6100
 
Section 6.05 English Language
 
All documents to be furnished or communications to be given or made by the
Subordinated Parties or the Borrower under this Deed shall be in the English
language or, if in another language, shall be accompanied by a translation into
English certified by any Subordinated Party or the Borrower, as the case may be,
which translation shall be the governing version among the Subordinated Parties,
the Borrower and EBRD.
 
Section 6.06 Indemnities and Expenses
 
(a)  
Each Subordinated Party and the Borrower shall be liable to indemnify

 
 
EBRD on demand against any loss or expense sustained or incurred by EBRD as a
result of

 
(i))a failure by such Subordinated Party and the Borrower to perform any of its
obligations under this Deed; or
 
(ii)any representation or warranty made in this Deed by such Subordinated Party
and the Borrower having been untrue, incorrect or misleading when made.
 
(b)  
The indemnities contained in this Section 6.06 and any other indemnity

 
 
provisions herein shall survive the termination of this Deed.

 
Section 6.07 Rights, Remedies and Waivers
 
(a) The rights and remedies of EBRD in relation to any misrepresentations or
breach of warranty on the part of the Subordinated Parties or the Borrower shall
not be prejudiced by any investigation by or on behalf of EBRD into the affairs
of the Subordinated Parties or the Borrower, by the execution or the performance
of this Deed or by any other act or thing which may be done by or on behalf of
EBRD in connection with this Deed and which might, apart from this Section,
prejudice such rights or remedies,
 
(b) No course of dealing and no delay in exercising, or omission to exercise,
any right, power or remedy accruing to EBRD upon any default under this Deed or
any other agreement shall impair any such right, power or remedy or be

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

construed to be a waiver thereof or an acquiescence therein. No single or
partial exercise of any such right, power or remedy shall preclude any other or
further exercise thereof or the exercise of any other right, power or remedy. No
action of EBRD in respect of any such default, or acquiescence by them therein,
shall affect or impair any right, power or remedy of EBRD in respect of any
other default.
 
(c) The rights and remedies provided in this Deed and the other Financing
Agreements are cumulative and not exclusive of any other rights or remedies,
whether provided by Applicable Law or otherwise.
 
(d) EBRD may proceed to protect and enforce their rights hereunder in any court
or other tribunal by an action at law, suit in equity or other appropriate
proceedings, whether for damages, the specific performance of any term hereof or
otherwise, or in aid of the exercise of any power granted hereby or by law. Each
Subordinated Party hereby agrees to pay to EBRD on demand such amount in the
Loan Currency as shall be sufficient to reimburse EBRD for its costs and
expenses related to, or arising out of, any such action or remedies, including,
reasonable fees and expenses of legal counsel.
 
Section 6.08 Governing Law
 
This Deed shall be governed by and construed in accordance with English law.
 
Section 6.09 Arbitration and Jurisdiction
 
(a)Any dispute, controversy or claim arising out of or relating to this Deed, or
the breach, termination or invalidity hereof, shall be settled by arbitration in
accordance with the UNCITRAL Arbitration Rules as at present in force. There
shall be one (1) arbitrator and the appointing authority shall be LCIA (London
Court of International Arbitration). The seat and place of arbitration shall be
London, England and the English language shall be used throughout the arbitral
proceedings. The parties hereby waive any rights under the Arbitration Act 1996
or otherwise to appeal any arbitration award to, or to seek determination of a
preliminary point of law by, the courts of England. The arbitral tribunal shall
not be authorised to take or provide, and each Subordinated Party and the
Borrower agree that it shall not seek from any judicial authority, any interim
measures of protection or pre-award relief against EBRD, any provisions of the
UNCITRAL Arbitration Rules notwithstanding. The arbitral tribunal

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

shall have authority to consider and include in any proceeding, decision or
award any further dispute properly brought before it by EBRD (but no other
party) insofar as such dispute arises out of any Financing Agreement, but,
subject to the foregoing, no other parties or other disputes shall be included
in, or consolidated with, the arbitral proceedings. In any arbitral proceeding,
the certificate of EBRD as to any amount due to EBRD under any Financing
Agreement shall be prima, facie evidence of such amount.
 
(b) Notwithstanding Section 6.09(a), this Deed and the other Financing
Agreements, and any rights of EBRD arising out of or relating to this Deed or
any other Financing Agreement, may, at the option of EBRD, be enforced by EBRD
in the courts of Kazakhstan, British Virgin Islands, United States of America or
in any other courts having jurisdiction. For the benefit of EBRD, each of the
Subordinated Parties and the Borrower hereby irrevocably submits to the
non-exclusive jurisdiction of the courts of England with respect to any dispute,
controversy or claim arising out of or relating to this Deed or any other
Financing Agreement, or the breach, termination or invalidity hereof or thereof.
Each Subordinated Party and the Borrower hereby irrevocably consents to the
service of process or any other legal summons out of such courts by mailing
copies thereof by registered airmail postage prepaid to its address specified
herein. Each Subordinated Party and the Borrower covenants and agrees that, so
long as it has any obligations under this Deed, it shall maintain a duly
appointed agent to receive service of process and any other legal summons in
England for purposes of any legal action or proceeding brought by EBRD in
respect of any Financing Agreement and shall keep EBRD advised of the identity
and location of such agent. Nothing herein shall affect the rights of EBRD to
commence legal actions or proceedings against any Subordinated Party or the
Borrower in any manner authorised by the laws of any relevant jurisdiction. The
commencement by EBRD of legal actions or proceedings in one or more
jurisdictions shall not preclude EBRD from commencing legal actions or
proceedings in any other jurisdiction, whether concurrently or not. Each of the
Subordinated Parties and the Borrower irrevocably waives any objection it may
now or hereafter have on any grounds whatsoever to the laying of venue of any
legal action or proceeding and any claim it may now or hereafter have that any
such legal action or proceeding has been brought in an inconvenient forum.
 
Section 6.10 Privileges and Immunities of EBRD
 
Nothing in this Deed shall be construed as a waiver, renunciation or other
modification of any immunities, privileges or exemptions of EBRD accorded under
the

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

Agreement Establishing the European Bank for Reconstruction and Development,
international convention or any Applicable Law. Notwithstanding the foregoing,
EBRD has made an express submission to arbitration under Section 6.09(a) and
accordingly, and without prejudice to its other privileges and immunities
(including, without limitation, the inviolability of its archives), it
acknowledges that it does not have immunity from suit and legal process under
Article 5(2) of Statutory Instrument 1991, No. 757 (The European Bank for
Reconstruction and Development (Immunities and Privileges) Order 1991), or any
similar provision under English law, in respect of the enforcement of an
arbitration award duly made against it as a result of its express submission to
arbitration pursuant to Section 6.09(a).
 
Section 6.11 Waiver of Sovereign Immunity.
 
Each of the Subordinated Parties and the Borrower represents and warrants to
EBRD that this Deed, the Loan Agreement, any other Financing Agreements and the
undertakings by the Subordinated Parties or by the Borrower under any such
Financing Agreements to which it is a party are commercial rather than public or
governmental acts and that neither the Subordinated Parties nor the Borrower is
entitled to claim immunity from legal proceedings with respect to itself or any
of its assets on the grounds of sovereignty or otherwise under any Applicable
Law or in any jurisdiction where an action may be brought for the enforcement of
any of the obligations arising under or relating to this Deed or the other
Financing Agreements. To the extent that any of the Subordinated Parties or the
Borrower or any of their assets has or hereafter may acquire any right to
immunity from set-off, legal proceedings, attachment prior to judgment, other
attachment or execution of judgment on the grounds of sovereignty or otherwise,
each of the Subordinated Parties and the Borrower hereby irrevocably waives such
rights to immunity in respect of its obligations arising under or relating to
this Deed, the Loan Agreement or any other Financing Agreements.
 
Section 6.12 Reliance.
 
Each of the Subordinated Parties and the Borrower acknowledges that EBRD is
entering into this Deed, and has acted, solely in its capacity as a lender under
the Loan Agreement, and not as an advisor to any Subordinated Party or the
Borrower. Each of the Subordinated Parties and the Borrower represents and
warrants that, in entering into this Deed, it has engaged and relied upon advice
given to it by its own legal, financial and other professional advisors and it
has not relied on and will not hereafter rely on any

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

advice given to it by EBRD.
 
Section 6.13 Successors and Assigns.
 
(a) This Deed binds and inures to the benefit of the respective successors,
assignees and permitted transferees of the parties hereto.
 
(b) Neither any of the Subordinated Parties nor the Borrower may assign or
otherwise transfer all or any part of its rights or obligations under this Deed
without the prior written consent of EBRD which consent shall not be
unreasonably withheld or delayed if the Sponsor wishes to assign or transfer
Subordinated Indebtedness to an Affiliate which is or has by accession become a
Subordinated Party.
 
(c) The benefit of this Deed may be freely and unconditionally assigned,
transferred or otherwise disposed of, in whole or in part, by EBRD to any other
person.
 
Section 6.14 Rights of Third Parties.
 
A person who is not a party to this Deed has no rights under the Contracts
(Rights of Third Parties) Act 1999 to enforce or enjoy the benefit of any term
of this Deed (except as provided for in Section 6.13 (Successors and Assigns).
 
Section 6.15 No Partnership or Agency.
 
Nothing in this Deed (or any of the arrangements contemplated hereby) shall be
deemed to constitute a partnership between the parties hereto nor save as
expressly provided herein constitute any party the agent of any other for any
purpose.
 
Section 6.16 Deed as property of EBRD.
 
This Deed is and will remain the property of EBRD after any release, settlement,
discharge or arrangement relating to the liability of the Borrower under this
Deed.

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

Section 6.17 Disclosure
 
EBRD may disclose such documents, information and records regarding each
Subordinated Party or any other party to a Financing Agreement and this
transaction (including, without limitation, copies of this Deed and any
Financing Agreement) as EBRD deems appropriate in connection with any dispute
involving each Subordinated Party and the Borrower or any other party to a
Financing Agreement, for the purpose of preserving or enforcing any of EBRD's
rights under any Financing Agreement or collecting any amount owing to EBRD or
in connection with any proposed Participation or any other proposed sale,
transfer, assignment, novation or other disposal contemplated by above Section
6.13 (Successors and Assigns).
 
Section 6.18 Severability.
 
Each of the provisions of this Deed shall be severable and distinct from one
another and if at any time any one or more of those provisions (or any part
thereof) is or becomes invalid, illegal or unenforceable the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired. In this event, to the extent practicable under the circumstances,
the parties to this Deed shall negotiate in good faith to replace the void,
illegal or unenforceable provision with a valid, legal and enforceable provision
which corresponds as far as possible to the spirit and purpose of the void,
illegal or unenforceable provision.
 
Section 6.19 Counterparts
 
This Deed may be executed in several counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
agreement.
 
Section 6.20 Survival
 
Notwithstanding the discharge and release of the Borrower pursuant to Section
3.09 (Release Is Conditional), (i) the representations and warranties given by
the Guarantor and the Subordinated Parties in Article IV (Representations and
Warranties); (ii) the covenants of each Subordinated Party in Sections 2.06
(Subordinated Parties' Affirmative Covenants) and 107 (Subordinated Parties'
Negative Covenants); and (iii) the provisions set forth in Articles V (Payments)
and VI (Miscellaneous) and of this Section 6.20, shall survive and remain in
full force and

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

effect until the Senior Indebtedness has been fully and irrevocably discharged
strictly in accordance with the provisions of the Financing Agreements, as
evidenced by a written instrument signed by EBRD,
 
The parties hereto agree that this Deed shall take effect as a deed as of the
date first written above,
 
[Signature Page Follows]

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, acting through their duly authorised
representatives, have caused this Deed to be executed and delivered as a deed in
their respective names as of the date first above written.
 
EXECUTED and DELIVERED as a deed on behalf of BALYKSHY L.L.P., a company
incorporated in the territory of the Republic of Kazakhstan, by Paul Anthony
Roberts being a person who, in accordance with the laws of that territory, is
acting under the authority of the company:
 
By:
Authorised signatory
Name:Paul Anthony Roberts
Position:Director
 
   
[Seal]
       



 


 
 
By:


 
Authorised signatory


 
Name:Alexandr Borovinskiy
 
Position:Director
 
[Seal]
 
EXECUTED and DELIVERED as a deed on behalf of CASPIAN REAL ESTATE LIMITED, a
company incorporated in the territory of the British Virgin Islands, by Alexandr
Borovinskiy being a person who, in accordance with the laws of that territory,
is acting under the authority of the company:

LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

 
EXECUTED and DELIVERED as a deed on
 
behalf of CASPIAN SERVICES INC., a company
 
incorporated in the territory of the State of Nevada,
 
United States of America, by being
 
a person who, in accordance with the laws of that
 
territory, is acting under the authority of the company:
 
By:
 
Authorised signatory ---
 
Name:               
Position:
[Seal]
 
EXECUTED and DELIVERED as a deed on behalf of EUROPEAN BANK FOR RECONSTRUCTION
AND DEVELOPMENT
 
By:
Name: Position:
   
Authorised Representative
 


LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 

EXECUTED and DELIVERED as a deed on behalf of CASPIAN SERVICES INC., a company
incorporated in the territory of the State of Nevada, United States of America,
by Laird Garrard, being
 
a person who, in accordance with the laws of that territory, is acting under the
authority of the company:
 
By:
 
Authorised signatory Name: Laird Garrard
 
Position: CEO & President
 
[Seal]
 
EXECUTED and DELIVERED as a deed on behalf of EUROPEAN BANK FOR RECONSTRUCTION
AND DEVELOPMENT
By:
Name: Position:
 
       
lthorised Representative
Riccardo Pat
Business Group Director
Energy and Natural Resources




LONDON - 114355.07



 
 

--------------------------------------------------------------------------------

 
